Citation Nr: 1146003	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a respiratory disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from March 1946 to March 1949, from May 1951 to June 1952, and from August 1981 to August 1984.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for asthma, claimed as breathing problems.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's April 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision which denied service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's April 2005 rating decision; thus, the claim of service connection for respiratory disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a respiratory disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In February 2004, the Veteran's claim for service connection for breathing problems was received.  The Veteran's service treatment were obtained which showed that in the late 1940s, the Veteran initially made complaints of being short of breath; however, physical examination was negative and he was diagnosed as having psychoneurosis.  In March 1951, the Veteran again reported having shortness of breath as well as pain and pressure in his chest.  In March 1952, an examiner indicated that the Veteran had a conversion reaction which was developmental in nature and present by age five years.  It was noted that the Veteran's symptoms included his having difficulty breathing.  

In conjunction with the Veteran's claim, his current VA treatment records, dated in 2004-2005, were obtained which reflected that he had been diagnosed as having asthma and chronic obstructive pulmonary disorder (COPD).  The Veteran was also examined by VA in February 2005.  This examination yielded a diagnosis of history of bronchial asthma, COPD, coronary artery disease (CAD), and history of atrial fibrillation.  Private medical records of UMass Memorial Healthcare dated from 2000 showed that the Veteran was treated for an asthma exacerbation.  Records of Michael J. McCormick, M.D., dated from 2000 to 2004, showed that the Veteran was treated for his asthma and COPD.  

In March 2005, the RO denied service connection for asthma.  After receiving Dr. McCormick's records, the claim was reconsidered in April 2005, but the denial was confirmed and continued.  In June 2005, a notice of disagreement was received.  Thereafter, additional VA records were received which showed continued treatment for asthma and COPD.  In April 2006, a statement of the case was issued to the Veteran.  However, he did not perfect his appeal via the submission of a substantive appeal.  Therefore, the RO's April 2005 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of duplicate service treatment records, private medical records of the UMass Memorial Healthcare showing continued treatment for asthma and COPD, and written and oral statements of the Veteran.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran is competent to state that he began having breathing problems during service, that these breathing problems continued thereafter, and that he has been told by a doctor that he should make a claim for compensation if the breathing problems began during service.  At the time of the April 2005  final decision, the Veteran had not provided as many details regarding his respiratory disability.  For example, he had not reported that he suffered an asthma attack during service, that he continued to have breathing problems while serving in the National Guard, and that a doctor had suggested that his current respiratory disability is related to service.  The other newly submitted evidence shows the continued respiratory problems, diagnosed as asthma and COPD, not as part of a conversion reaction, post-service.  The Board finds that since this newly submitted evidence tends to show that the Veteran began having actual respiratory manifestations during service such as an asthma attack and as opposed to psychiatric manifestations, which have been continuously present since service.  In addition, the Veteran is competent to report that a doctor suggested that his current respiratory diagnoses may be related to service.  This evidence, in its totality, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's April 2005 decision; thus, the claim of service connection for a respiratory disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a respiratory disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim of service connection for a respiratory disability has been reopened.  However, in reviewing this evidence, the Board finds that a complex medical assessment must be made to determine if the currently diagnosed asthma and COPD were initially manifest in service, as there were breathing complaints made at that time.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine whether it is at least as likely as not that his respiratory disability is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current respiratory disorders found to be present, i.e., asthma, COPD, etc.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current respiratory disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should address the multiple inservice findings of shortness of breath and pain and pressure in the chest, which, at the time, were attributed to a conversion reaction.  The examiner should discuss whether these findings were initial manifestations of the current diagnoses or only psychiatric manifestations, if possible.  The examiner should also address the Veteran's assertions that he has had continuous problems breathing since the late 1940's during service to the present time.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


